 Case 2:19-cv-10674-TJH-SP Document 42 Filed 10/09/20 Page 1 of 2 Page ID #:1368



 1 Lincoln D. Bandlow, Esq. (CA #170449)
     lincoln@bandlowlaw.com
 2 Law Offices of Lincoln Bandlow, P.C.
     1801 Century Park East, Suite 2400
 3 Los Angeles, CA 90067
     Phone: (310) 556-9680
 4 Fax: (310) 861-5550

 5 Attorney for Plaintiff
     Strike 3 Holdings, LLC
 6

 7
                               UNITED STATES DISTRICT COURT
 8
                            CENTRAL DISTRICT OF CALIFORNIA
 9

10

11 STRIKE 3 HOLDINGS, LLC,                               Case No.: 2:19-cv-10674-TJH-SP
12                           Plaintiff/Counter-          PLAINTIFF’S/COUNTER-
                             Defendant,                  DEFENDANT’S REPLY TO
13                                                       DEFENDANT’S/COUNTER-
     vs.                                                 PLAINTIFF’S OPPOSITION BRIEF
14
     JOHN DOE Subscriber Assigned
15 IP Address 75.84.181.123,

16                           Defendant/Counter-
                             Plaintiff;
17

18 And Related Counterclaim.

19

20
             Plaintiff/Counter-Defendant Strike 3 Holdings, LLC (“Strike 3”) respectfully
21
     submits the following Reply Brief to Defendant’s/Counter-Plaintiff’s Opposition
22
     Brief. Not much needs to be said in response to John Doe 1’s opposition brief,
23
     which consists primarily of a re-hashing of the history of John Doe 1’s efforts to
24
     maneuver to obtain (1) “prevailing party” status and (2) a release for the
25
     infringement committed by his household member, John Doe 2. This has already
26
     been addressed in Strike 3’s prior papers. See ECF Nos. 38, 41.
27

28                                                      1

           Plaintiff’s/Counter-Defendant’s Reply Brief to Defendant’s/Counter-Plaintiff’s Opposition Brief

                                                                          Case No. 2:19-cv-10674-TJH-SP
 Case 2:19-cv-10674-TJH-SP Document 42 Filed 10/09/20 Page 2 of 2 Page ID #:1369



 1            The only new issue raised is that, during the briefing of the Court’s Order to
 2 Show Cause (“OSC”), John Doe 1’s counsel sent an email request to Strike 3 for

 3 what he describes as “easily obtainable evidence.” See ECF No. 40, 40-1. Although

 4 such early Rule 34 requests for information (assuming they were in the proper

 5 format, rather than fired off in an email) are not considered served until the Rule

 6 26(f) conference has been held, see Fed. R. Civ. P. 26(d)(2)(A), (B), John Doe 1

 7 now makes the unsubstantiated and false assertion that Strike 3 “never had or for

 8 some unknown reason did not want, to provide the information,” ECF No. 40 at 4.1

 9 Not only is this assertion false, it is entirely irrelevant to the subject(s) of the Court’s

10 OSC, as nothing in the requested documents bears on John Doe 1’s standing.2

11            For the foregoing reasons, Strike 3 respectfully requests that the Court
12 discharge its Order to Show Cause, dismiss Strike 3’s claim against John Doe 1

13 without prejudice, and dismiss John Doe 1’s counterclaim for declaratory relief,

14 for lack of standing, without prejudice.

15 Dated: October 9, 2020                             Respectfully submitted,
16
                                                      By:__________________
17                                                    Lincoln D. Bandlow, Esq.
18                                                    Attorney for Plaintiff/Counter-defendant
                                                      Strike 3 Holdings, LLC
19

20

21

22

23

24
        1
            In the event the Court does not dismiss all claims in this matter without
25 prejudice—as it should—Strike 3 will respond to all discovery requests in the
     normal course. See Fed. R. Civ. P. 34.
26
        2
            Indeed, John Doe 1’s email sought information purportedly relevant to
27 whether “John Doe 2 is the alleged infringer” even though John Doe 2 is not
     presently the subject of a lawsuit.
28                                                       2

            Plaintiff’s/Counter-Defendant’s Reply Brief to Defendant’s/Counter-Plaintiff’s Opposition Brief

                                                                           Case No. 2:19-cv-10674-TJH-SP
